871 F.2d 1089
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Clay Ellis HOLBROOK, Sr., Defendant-Appellant.
Nos. 88-6057, 88-6058.
United States Court of Appeals, Sixth Circuit.
April 19, 1989.

1
Before KEITH and KENNEDY, Circuit Judges, and ROBERT B. McQUADE, Jr., District Judge.*

ORDER

2
These cases have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the records and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Clay Ellis Holbrook, Sr., appeals the denial of his motion for transcripts at government expense under 28 U.S.C. Sec. 753.  Holbrook pleaded guilty to one count of conspiracy to transport stolen goods in interstate commerce in violation of 18 U.S.C. Sec. 371 (case No. 88-6057) and one count of aiding and abetting arson in violation of 18 U.S.C. Sec. 844 (case No. 88-6058).  The district court sentenced Holbrook to two consecutive five-year sentences.


4
Thereafter, Holbrook filed a motion for transcripts, which he alleged "are essential to the preparation of Defendant's forthcoming Sec. 2255 motion and other forthcoming pleadings...."  Upon consideration, we conclude the district court properly denied Holbrook's motion.  Holbrook failed to make any showing of need for the requested transcripts.   See Bentley v. United States, 431 F.2d 250 (6th Cir.1970), cert. denied, 401 U.S. 920 (1971).


5
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Richard B. McQuade, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation